The prosecution was begun by affidavit before a justice of the peace upon which he issued a warrant charging "reckless driving" returnable to the county court. There appears in this record no semblance of compliance with sections 3837 and 3839 of the Code of 1923. Neither is there any attempted compliance with the rule recognized in Ex parte State ex rel. Attorney General, 210 Ala. 458, 98 So. 708. Failing in this there is nothing in the record to support the statement of the solicitor upon which the case was tried in the circuit court.
There has been some uncertainty in the decisions on this question, but all of the decisions are to the effect that the circuit court must acquire jurisdiction in this class of cases, by appeal, which must appear either by a compliance with section 3837 or section 3839 of the Code of 1923.
The judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 226